Citation Nr: 1146984	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  06-12 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right foot disorder. 

2.  Entitlement to service connection for a right foot disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1970 to August 1972.  Among his awards is the Combat Infantryman's Badge. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which declined to reopen the Veteran's claim of claim of entitlement to service connection for a right foot disorder.  In April 2010, the Board remanded this matter for further development. 

The Board notes that the RO subsequently reopened the Veteran's claim in a September 2011 supplemental statement of the case.  However, the Board is required to address this particular issue (e.g., the new and material claim) in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See also, Jackson v. Principi, 265 F. 3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Thus, despite the fact that in the present case the RO has already determined that new and material evidence sufficient to reopen the Veteran's previously denied claim for service connection has been received, the Board will proceed, in the following decision, to adjudicate this new and material issues in the first instance. 

The issue of service connection for a right foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 1985 decision, the Board denied service connection for a right foot disorder; and the Veteran did not perfect an appeal of this determination within one year of being notified.

2.  Evidence received since the February 1985 decision raises a reasonable possibility of substantiating the claim of service connection for a right foot disorder. 


CONCLUSIONS OF LAW

1.  The February 1985 Board decision that denied service connection for a right foot disorder is final.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. §§ 19.104 (1984).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a right foot disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23, 353-56 (Apr. 30, 2008).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Here, however, the Board is reopening the Veteran's claim for service connection for a right foot disorder.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him.  The Board is granting the new and material aspect of the Veteran's appeal in full.  Thus, the Board concludes that the notice requirements as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  


Claim to Reopen

In a February 1985 decision, the Board denied service connection for a right foot disorder.  The Chairman of the Board has not ordered reconsideration and the February 1985 decision became final.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. §§ 19.104 (1984).

Since the February 1985 Board decision is final, the Veteran's service connection claim for a right foot disorder may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

The Veteran filed this application to reopen his claim in August 2004.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The relevant evidence before VA at the time of the prior final decision consisted of service treatment records and a VA examination report.  The service treatment records were negative for any findings or complaints of a right foot disorder and the September 1972 VA examination report was negative for a right foot disorder.  
In denying the Veteran's service connection claim for a right foot disorder in February 1985, the Board found that a foot disorder had not been in incurred in or aggravated during service.  

To reopen the claim, the new evidence must show that the Veteran has a right foot disorder related to service.  

Pertinent evidence received since the last final decision for the claim of service connection includes private treatment records and a VA examination report.  An October 2010 letter from Dr. R. Z. noted that he has been treating the Veteran for his foot since 1980 due to injuries sustained while serving in Vietnam.  Additionally, the Veteran was afforded an examination in July 2011, for which the examiner noted that he reviewed the claims folder in conjunction with evaluation of the Veteran.  In noting a diagnosis of mild arthritis of the ankles, the examiner opined that it was not at least as likely as not that the right ankle disorder is related to service.  He reasoned that although there was a history of injury and treatment as noted by the Veteran, there was no documentation of any injury or treatment for ankle problems during service.  The examiner noted he reviewed the private medical opinion cited herein in rendering his opinion.  

The evidence also includes the Veteran's statements as to service incurrence.  Specifically, in a July 2005 statement, the Veteran indicated that he injured his foot while playing tennis in Vietnam in 1971.  In a February 2007 statement, the Veteran again indicated he injured his foot while on a three day break in Vietnam.  In this regard, the Board notes that the Veteran is competent to give evidence about what he experienced, such as injuring his right foot during service, which is subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  More recently, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In essence, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  See Shade, supra.  Furthermore, for the limited purpose of establishing whether new and material evidence has been submitted, the evidence, in this case, the Veteran's statements regarding continuity of symptomatology since service, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The newly submitted evidence, including the positive nexus opinion between the Veteran's current disorder and service from his private physician and the Veteran's statements that he injured his right foot during service, reasonably demonstrates that the Veteran's current right foot disorder may be related to service.  See supra Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010) (holding that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim").  Thus, the claim is reopened.


ORDER

New and material evidence to reopen the claim of service connection for a right foot disorder, has been received; to this limited extent, the appeal is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

As noted above, there are currently two medical opinions of record addressing the etiology of the Veteran's current right foot disability.  Pertinently, the July 2011 VA examiner reviewed the claims folder, including the Veteran's statements as well as the private medical opinion which provided a positive nexus between service and the Veteran's current disability, in conjunction with evaluation of the Veteran.  In opining that it was not at least as likely as not that the right ankle disorder is related to service, the examiner noted a history of injury and treatment as noted by the Veteran but observed there were no documented injuries or treatment for any ankle problems during service.  It seems that although the VA examiner noted the Veteran's assertions as to a right foot injury in service, the examiner did not in fact take them into account when forming his opinion.  Furthermore, the examiner appears to instead base his conclusion solely on the lack of documented injury in service in forming his opinion.  As noted above, the Veteran is competent to state that he injured his right foot in service and the Board finds his statements credible.   See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).   Accordingly, the Board finds that another examination is necessary to determine the etiology of the Veteran's current right foot disability, specifically taking into account his competent and credible statements as to service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination to ascertain the nature and etiology of his right foot disorder.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should state whether there is a 50 percent probability or greater that the Veteran's current right foot disorder is related to service.  The examiner must specifically take into account the Veteran's statements as to an injury to his right foot in service. 

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the in-service accident reported by the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

2. Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3. Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


